Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification discloses a recoater arm (134) for redistributing material (p.0023) but it fails to provide enablement for making or using the recoater arm for redistributing material (recited in claim 23, line 2), Figure 2 only shows the recoater arm 134 but it seems like a solid arm, there is no material source connected to this recoater arm, or nozzles or similar structure for material dispensing, there is also no controller in Fig. 2, how is this recoater arm (or any of the other elements shown in Fig. 2) controlled? 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 23, the limitation “a recoater arm configured to distribute powder material across the powder bed” is unclear how does this recoater arm distributes material across the powder bed? How exactly does this recoater arm works? The specification discloses a recoater arm (134) for redistributing material (p.0023) but it fails to provide enablement for making or using the recoater arm for redistributing material, Figure 2 only shows the recoater arm 134 but it seems like a solid arm, there is no material source connected to this recoater arm, or nozzles or similar structure for material dispensing, there is also no controller in Fig. 2, how is this recoater arm (or any of the other elements shown in Fig. 2) controlled? 
In claim 24, the limitation “the recoater arm is oriented traverse to the diffuser and the collector” is unclear because the recoater arm 134 is formed by several segments, each segment having a different orientation with respect to the diffuser and the collector, so some segments of the recoater arm may be oriented traverse the diffuser and collector but other segments are not (see Fig. 2).  
In claim 25, the limitation “the recoater arm is oriented parallel to the stream of inert gas discharged by the diffuser and the received by the collector” is unclear because the recoater arm 134 is formed by several segments, each segment having a different orientation with respect to the diffuser and the collector, so some segments of the recoater arm may be oriented parallel to the stream of inert gas but other segments are not (see Fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over McMurtry (US 2016/0136731) in view of Takahashi (JP 11-314189), further in view of Jones (US 2015/0165556) and further in view of Dallarosa (US 2017/0021454).
Regarding claim 1, McMurtry teaches an additive manufacturing system (Fig. 1-15) comprising a housing (101, 102, 114, 115) configured to contain a powder bed of material (104); a laser emitter (105) having a field of view (as shown in Fig. 1, 2, 10, 12 and 13), said laser emitter configured to melt at least a portion of the powder bed within the field of view as said laser emitter translates relative to the powder bed (p.0064-0065; p.0068-0069); and a spatter collection device (combination of 110 and 112) comprising a diffuser (112) configured to discharge a stream of inert gas across the powder bed (p.0065); and a collector (110) configured to receive the stream of inert gas 
McMurtry fails to disclose an array of laser emitters, wherein said first end of said arm member is coupled to said array, and said second end of said arm member is coupled to said diffuser and said collector; and wherein said arm member moves said array relative to the powder bed along more than one axis.
Takahashi teaches a laser beam machining apparatus comprising an arm member (13) comprising a first end (end of the arm member 13 connected to the laser machining head 3 by the fluid pressure cylinder 11 and the rotary solenoid 9) and a second end (end of arm member 13 connected to the mask 15), said first end of said arm member coupled to a laser machining head (as shown in Fig. 2), and said second end of said arm member coupled to a spatter collection mask (15; as shown in Fig. 2).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the arm member of McMurtry, with Takahashi, by coupling the laser to one end of the arm member and the spatter 
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a single arm member coupled to the laser emitter and the spatter collection device, since it has been held that forming in one piece an article, which has formerly been formed in two pieces and put together, involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).  The term “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding.  In re Hotte, 177 USPQ 326, 328 (CCPA 1973). 
McMurtry and Takahashi combined fail to disclose an array of laser emitters; and wherein said array is movable relative to the powder bed along more than one axis.
Jones teaches an additive manufacturing system comprising an array of laser emitters (diode laser fiber array 101 comprising a plurality of laser emitters 103; p.0015; abstract; Fig. 1-2).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the laser emitter of McMurtry and Takahashi, with Jones, by providing an array of laser emitters, for the advantages of having a larger processing area.
McMurtry, Takahashi and Jones combined fail to disclose wherein said array is movable relative to the powder bed along more than one axis.
Dallarosa teaches an additive manufacturing system comprising a motion system (142, printer carriage) that moves said array (140, 1540) relative to the powder bed 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the array of McMurtry, Takahashi and Jones, with Dallarosa, by being movable relative to the powder of bed along more than one axis, for the advantages of complying with user requirement in terms of pattern and apparatus versatility.
Regarding claim 2, McMurtry, Takahashi, Jones and Dallarosa combined teach the system as set forth above, wherein each laser emitter in said array has a power output of less than 60 watts (Jones; p.0024).
Regarding claim 3, McMurtry, Takahashi, Jones and Dallarosa combined teach the system as set forth above, wherein said array is configured to translate relative to the powder bed at a rate of less than 0.1 meters/second (Dallarosa; p.0101).
Regarding claim 4, McMurtry, Takahashi, Jones and Dallarosa combined teach the system as set forth above, wherein said diffuser and said collector are spaced from each other by a distance less than a width of the powder bed (McMurtry; as shown in Fig. 3, 5a, 5b, 7-12).
Regarding claim 5, McMurtry, Takahashi, Jones and Dallarosa combined teach the system as set forth above, wherein said diffuser comprises a discharge outlet (110a) having a width less than a width of the powder bed (McMurtry; as shown in Fig. 7 and 8).
Regarding claim 7, McMurtry, Takahashi, Jones and Dallarosa combined teach the system as set forth above, further comprising a controller (Dallarosa; 150) 
Regarding claim 9, McMurtry, Takahashi, Jones and Dallarosa combined teach the system as set forth above, wherein each laser emitter in said array is oriented for melting a predetermined area within the field of view (McMurtry; as shown in Fig. 1-15).
Regarding claim 10, McMurtry, Takahashi, Jones and Dallarosa combined teach the system as set forth above, further comprising a conduit (McMurtry; 111) coupled between said collector and said diffuser (McMurtry; as shown in Fig. 1, 3 and 4); and a filter (McMurtry; 119) coupled within said conduit (McMurtry; as shown in Fig. 1, 3 and 4), said filter configured to remove the contaminants from the stream of inert gas before the stream of inert gas is recirculated towards said diffuser (McMurtry; p.0065).

Response to Arguments
Applicant's arguments filed 01/13/2022 have been fully considered but they are not persuasive. Regarding claim 1, Applicant argues that “The additive manufacturing apparatus in McMurtry utilizes a gas flow device to remove debris such as condensate and unsolidified particles of powder generated by the consolidation of powder. By contrast, the laser beam machining apparatus in Takahashi is configured to rotate and lower a mask spoon 13 to place a mask 15 on the workpiece to prevent the spatter from .
Applicant further argues that “However, the Office has fails to provide any explanation as to why the person of ordinary skill in the art would seek to modify McMurtry to move the laser and spatter collection device together. To the contrary, a review of McMurtry did not reveal one mention of the laser module 105 being movable relative to the powder bed. Rather, the laser module 105 in McMurtry appears to be located in a fixed position relative to the powder bed, such that the laser emitted by the laser module 105 enters the chamber 101 through a window 107, which also appears to be in a fixed position. See, e.g., [0064] and FIG. McMurtry discloses at § [0085] that the laser beam 133 is directed by the optical module 106 to direct or scan the laser beam 133 into the gap between the gas inlet 112 and gas outlet 110. McMurtry discloses at § [0041], that the optical module 106 may comprise an optical element, such as a lens or mirror, for directing the high energy beam to the desired location in the working area…For example, the laser module 105 in McMurtry appears to be located in a fixed position relative to the powder bed, and as such, the Office’s proposal to modify McMurtry in view of Takahashi to make the gas flow device move together with the laser module 105 is nonsensical…For example, as disclosed in McMurtry the gas flow device . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325. The examiner can normally be reached M to F; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                                        02/10/2022

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761